DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 23rd, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the contact surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the contact surface" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 10 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al. (US 2005/0228371).
Regarding claims 1-20, the Examiner notes that the “at least one needle” is only functionally recited and all recitations to the needle are being treated as such.
 	Regarding claim 1, West et al. disclose a device for use in the treatment of hemorrhoids, the device comprising an elongated tube-shaped element (114) comprising a forward end (see figure below) and an aft end (see figure below) the aft end providing access to the interior of the tube-shaped element, the tube-shaped element extending along a longitudinal axis L and comprising at least one opening (see figure below) formed between the forward and aft end; and an anal mucosa support device (112) removably arranged within the tube shape element (¶111), the support device comprising at least two cavities (proximal and distal openings of 136) to receive anal mucosa, wherein at least one needle guide structure (50) is formed in the elongated tube- shaped element and the anal mucosa support device such that at least one needle is capable of being guided during movement within the tube-shaped element across the at least two cavities in the anal mucosa support device to a position where the needle extends across the opening in the tube-shaped element (figures 6E, 8-10).   	Regarding claim 2, West et al. disclose the at least one needle is moved from an extracted position outside the tube-shaped element (figure 6E) to a position where the needle extends across the opening in the tube-shaped element parallel to its longitudinal axis L (figure 6D). 	Regarding claim 3, West et al. disclose the at least one needle guide structure (50) comprises at least one needle passage (136) arranged in the opening in the elongated tube-shaped element to guide the at least one needle during movement from the extracted position to the position where the needle extend across the opening in the tube-shaped element (figure 8-10, 15). 	Regarding claim 4, West et al. disclose the at least one needle guide structure comprises at least one needle guide element (116) arranged in the elongated tube- shaped element on either side of the opening in the tube-shaped element to guide the needle (¶111, figure 14). 	Regarding claim 5, West et al. disclose the at least one needle passage (136) is formed in the contact surface between the elongated tube-shaped element and the anal mucosa support device such that the at least one needle passage is opened when the anal mucosa support device is removed from the elongated tube-shaped element (figures 6A, 6D, 6E, 14-15). 	Regarding claim 6, West et al. disclose the anal mucosa support device (50) comprises at least a first and a second elongated part extending substantially parallel to axis L (“left” and “right” 116’s), the first and second part are arranged adjacent to each other (figure 14) and the at least one needle passage formed in the contact surface between the first and second elongated part such that the at least one needle passage is opened when the first and second elongated part are separated from each other (figures 14-15).
 	Regarding claim 10, West et al. disclose the tube-shaped element is divided into at least a forward (see figure below) and a rear part (see figure below) and the forward part is removably attached to the rear part.
 	Regarding claim 17, West et al. disclose the anal mucosa support device is maintained in the intended position within the tube-shaped element by a removable locking element (116) arranged within the tube-shaped element to force the anal mucosa support device into the intended position with the two cavities exposed in the opening of the tube-shaped element (¶111).   	Regarding claim 18, West et al. disclose the locking element is forming a bottom structure in the cavities in the anal mucosa support device (figures 14-15).

    PNG
    media_image1.png
    422
    723
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 11-16 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775